DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed July 08, 2022. Claims 1-20 are pending.  

Allowable Subject Matter
Claims  1-20  are allowed.
The closest prior art of record is Sitzmann et al (NPL titled:  Implicit Neural Representations with Periodic Activation Functions).  Sitzmann discloses a computer-implemented method for representing signals with high fidelity (method proposed to leverage periodic activation functions for implicit neural representations – see abstract), the computer-implemented method comprising: obtaining input data based on the sensor data, the input data including coordinates of an image (a set of tuples of coordinates xi ∈ - see section 3, [p][001]); applying a filter to the input data based on an initial set of parameters to generate an initial feature map, wherein the filter is configured to activate a filter function that involves a periodic function (a simple neural network architecture for implicit neural representations that uses the sine as a periodic activation function – see section 3, [p][002]); performing a first linear transform on the initial feature map based on a subset of a first set of parameters to generate a first linear transform (see section 9.1, [p][001]); applying the filter to the input data based on another subset of the first set of parameters to generate a first feature map (encoder C operates on these sparse images, and is parameterized as a standard convolutional neural network (CNN) with an input convolutional layer followed by four residual blocks with ReLU nonlinearities. Each intermediate feature map has 256 channels – see section 9.1, [p][001]); performing a multiplicative operation on the first linear transform and the first feature map to generate a first product (embeddings are aggregated together using a mean operation – see section 9.1, [p][002]); however, Sitzmann does not expressly disclose performing a second linear transform on the first product based on a subset of a second set of parameters to generate a second linear transform; 
 	The present method advantageous includes a neural network architecture and multiplicative filter approach in providing a linear combination of transformations, which has an intuitive interpretation in the field of signal processing. Thus, the multiplicative filter network is configured and enabled to represent signals in fine detail and with high fidelity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        July 19, 2022